Eish, C. J.
1. .Affidavits and documents introduced in evidence on the hearing before the trial judge must be incorporated in the bill of exceptions seeking to revieiv his judgment, or attached thereto as exhibits, duly and properly identified, or be embraced in an approved brief of evidence and brought up as record. The mere filing of affidavits and documents in the office of the clerk of the court does not make them parts of the record in the case. Civil Code, §§5528, 5529; Hancock v. Brown, 116 Ga. 297, and cit.; Bayer v. Brown, 119 Ga. 539; Griffis v. Baxter, lb. 612; Eubanks v. Eastman, 120 Ga. 1048; Kelsoe v. Oglethorpe, Ib. 957.
2. Where the questions made by the assignments of error in the bill of exceptions necessarily involve a consideration of the evidence, and none of the methods above indicated has been adopted, but copies of affidavits and documents have been sent up as parts of the record, they can not be considered.

Writ of error dismissed.


All the Justices concur.